Citation Nr: 1713621	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service connected (NSC) pension benefits for the period from April 8, 2008 to May 16, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from the United States Army from November 1965 to October 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to NSC pension benefits.  Subsequently, in an August 2011 decision, NSC pension benefits were granted effective May 16, 2009 due to the Veteran being age 65 or older.  The period from April 8, 2008 (the date of the Veteran's claim) to May 16, 2009, remained on appeal.  

The Board previously remanded this matter in September 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Board explained in the September 2015 remand, clarification is needed as to whether NSC pension for the period from April 8, 2008 to May 16, 2009 has been granted already.  In particular, the September 2012 rating decision from the San Juan RO awarded the Veteran entitlement to NSC pension benefits beginning on April 8, 2008, the date of the Veteran's claim, through May 15, 2009 on an extraschedular basis "subject to approval by the Service Center Manager."  The code sheet attached to the September 2012 rating decision reflected the award of benefits beginning on April 8, 2008.  However, the record does not contain a copy of a notice letter sent to the Veteran in connection with the September 2012 rating decision.  Instead, the San Juan RO included the issue of entitlement to NSC pension benefits for the period from April 8, 2008 to May 16, 2009 in the April 2013 Supplemental Statement of the Case (SSOC), which suggests that it has not been granted and remains on appeal.  However, the Veteran responded to the April 2013 SSOC that he believed the benefits should have been awarded.  As such, there remains a question as to whether NSC pension benefits for the period from April 8, 2008 to May 16, 2009 have already been awarded.   

The September 2015 remand directed the AOJ to clarify whether the Veteran had been awarded NSC pension benefits for the period at issue and if so, to take the necessary steps to ensure the determination has been properly effectuated.  If the claim remained denied, the Veteran should be issued an SSOC.  

In response to the Board's remand directives, the AOJ issued an SSOC in August 2016 continuing the denial of NSC pension benefits from April 8, 2008 to May 16, 2009.  However, the AOJ does not address what, if any, any steps were taken to determine whether the Veteran had already been awarded such benefits in the September 2012 rating decision.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App 268 (1998).  As such, regrettably, another remand is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should clarify whether the Veteran has been awarded NSC pension benefits for the period from April 8, 2008 to May 16, 2009, and if so, take the necessary steps to ensure that this determination has been properly effectuated.  In so doing, the AOJ should specifically address (in a memorandum to the file) the September 2012 rating decision and identify the steps taken to determine whether NSC pension benefits have been awarded for the period at issue.

2.  If it is determined that NSC pension benefits for the period from April 8, 2008 to May 16, 2009 have not been awarded and that the Veteran is not entitled to such benefits, the Veteran should be issued a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




